

117 HR 4647 IH: Water Conservation Rebate Tax Parity Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4647IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Huffman (for himself, Ms. Chu, Mr. Panetta, Mr. Lowenthal, Mr. Schiff, Mrs. Napolitano, Mr. Swalwell, Mrs. Kirkpatrick, Mr. Garamendi, Ms. Brownley, Mr. Levin of California, Mr. Carbajal, Mr. Bera, Ms. Lee of California, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand the exclusion for certain conservation subsidies to include subsidies for water conservation or efficiency measures and storm water management measures.1.Short titleThis Act may be cited as the Water Conservation Rebate Tax Parity Act.2.Modifications to income exclusion for conservation subsidies(a)In generalSection 136(a) of the Internal Revenue Code of 1986 is amended—(1)by striking any subsidy provided and insertingany subsidy—(1)provided,(2)by striking the period at the end and inserting a comma, and(3)by adding at the end the following new paragraphs:(2)provided (directly or indirectly) by a public utility to a customer, or by a State or local government to a resident of such State or locality, for the purchase or installation of any water conservation or efficiency measure,(3)provided (directly or indirectly) by a storm water management provider to a customer, or by a State or local government to a resident of such State or locality, for the purchase or installation of any storm water management measure, or(4)provided (directly or indirectly) by a State or local government to a resident of such State or locality for the purchase or installation of any wastewater management measure, but only if such measure is with respect to the taxpayer’s principal residence..(b)Conforming amendments(1)Definition of water conservation or efficiency measure and storm water management measureSection 136(c) of the Internal Revenue Code of 1986 is amended—(A)by striking Energy conservation measure in the heading thereof and inserting Definitions,(B)by striking In general in the heading of paragraph (1) and inserting Energy conservation measure, and(C)by redesignating paragraph (2) as paragraph (5) and by inserting after paragraph (1) the following:(2)Water conservation or efficiency measureFor purposes of this section, the term water conservation or efficiency measure means any evaluation of water use, or any installation or modification of property, the primary purpose of which is to reduce consumption of water or to improve the management of water demand with respect to one or more dwelling units.(3)Storm water management measureFor purposes of this section, the term storm water management measure means any installation or modification of property primarily designed to reduce or manage amounts of storm water with respect to one or more dwelling units.(4)Wastewater management measureFor purposes of this section, the term wastewater management measure means any installation or modification of property primarily designed to manage wastewater (including septic tanks and cesspools) with respect to one or more dwelling units..(2)Definition of public utilitySection 136(c)(5) of such Code (as redesignated by paragraph (1)(C)) is amended by striking subparagraph (B) and inserting the following:(B)Public utilityThe term public utility means a person engaged in the sale of electricity, natural gas, or water to residential, commercial, or industrial customers for use by such customers.(C)Storm water management providerThe term storm water management provider means a person engaged in the provision of storm water management measures to the public.(D)PersonFor purposes of subparagraphs (B) and (C), the term person includes the Federal Government, a State or local government or any political subdivision thereof, or any instrumentality of any of the foregoing..(3)Clerical amendments(A)The heading of section 136 of such Code is amended—(i)by inserting and water after energy, and(ii)by striking provided by public utilities.(B)The item relating to section 136 in the table of sections of part III of subchapter B of chapter 1 of such Code is amended—(i)by inserting and water after energy, and(ii)by striking provided by public utilities.(c)Effective dateThe amendments made by this section shall apply to amounts received after December 31, 2018.(d)No inferenceNothing in this Act or the amendments made by this Act shall be construed to create any inference with respect to the proper tax treatment of any subsidy received directly or indirectly from a public utility, a storm water management provider, or a State or local government for any water conservation measure or storm water management measure before January 1, 2022.